Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1, 3-5, 7-10 and 13-17 in the reply filed on 1/24/2021 is acknowledged.
Claims 2, 6, 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/2021.
Applicant’s reply filed on 1/24/2021 states that Claims 9-10 encompass elected species, however, Claims 9-10 are drawn to the nonelected subsubspecies 2-5 indicated in the Requirement for Restriction/Election of November 30, 2020. Claims 9-10 are withdrawn from further consideration.
Status of Claims
Claims 1-17 are pending.
Claims 2, 6, 9-12 have been withdrawn from consideration.
Specification
The disclosure is objected to because of the following informalities: 
The first sentence of the first paragraph on page 13 contains the article “an” which should be “a.”  
The last line of the first paragraph of page 14 and the last line of the first paragraph of page 15 contain the word “contract” which should be the word “contractile.”
The second paragraph on page 14 repeatedly uses the word “forth,” which should be the word “fourth.” 

Claim Objections
Claim 1 is objected to because of the following informalities:  The 8th line of Claim 1 omits the word “to” before the word “flow”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The word “atriovantricular” is spelled incorrectly and should be “atrioventricular.” Appropriate correction is required
Claim 16 is objected to because of the following informalities:  The word “pack” is used instead of the term, “package” used in the specification. Appropriate correction is require
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "just below" in claim 8 is a relative term which renders the claim indefinite.  The term "just below" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 7, it is unclear what the term “self-controlled” means. 
Regarding claim 17, this claim simply recites an intended use without providing any structure. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112, second paragraph (see MPEP 2173.05(q)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovil et al. (US 2013/0184515 A1) and Suresh et al. (US 2004/0243170 A1).
Regarding Claim 1, Ovil teaches an implantable ventricular assist device comprising: a balloon-like structure (e.g. Fig. 3B, element 7; ¶ [0037]), wherein in the contractile configuration, the balloon-like structure expands (e.g. ¶ [0035]); wherein in the diastolic configuration, the balloon-like structure shrinks (e.g. ¶ [0035]); a power system (e.g. ¶ [0036]) for driving the change of the balloon-like structure between the contractile configuration and the diastolic configuration. (e.g. ¶ [0027], [0035]-[0037])
Ovil does not disclose the following features, however, Suresh teaches an intraventricular stent (e.g. Fig. 2d, element 218; Fig. 11-13, element 908; ¶ [0074], [0125], [0180] - mesh structure of reinforcing element in Figure 2d may be substituted in other embodiments) used for the creation of an artificial chamber inside the ventricle by a three-dimensional mesh-like hollow supporting structure (e.g. Fig. 11-13, element 908; ¶ [0125]).
Ovil discloses a balloon–like structure, however, Suresh does not disclose an implant wherein a balloon-like structure is disposed inside the intraventricular stent to drive the change of the artificial chamber between a contractile configuration and a diastolic configuration (the ventricular-shaped balloon of Ovil can be placed inside the ventricular-shaped “mesh basket” reinforcing structure/stent of Suresh. The combination allows the balloon to change between contractile and diastolic configurations through expansion and deflation as described in Ovil).
Ovil discloses a balloon–like structure that expands, however, Ovil does not teach a device wherein the balloon expands and occupies the space of the artificial chamber and drives the blood inside the artificial chamber flow to outside the artificial chamber through the mesh-like structure of the intraventricular stent (The reinforcing structure/stent of Suresh would allow blood to flow through it when the balloon of Ovil expands; See Suresh Fig. 11-13, element 908; ¶ [0125]).
Ovil discloses a balloon–like structure that shrinks, however, Ovil does not teach a device wherein the balloon shrinks and releases the space inside the artificial chamber, and the blood outside the artificial chamber flows back into the artificial chamber through the mesh-like structure of the intraventricular stent (The reinforcing structure/stent of Suresh would allow blood to flow through it when the balloon of Ovil shrinks; See Suresh Fig. 11-13, element 908; ¶ [0125]).
Ovil and Suresh are concerned with the same field of endeavor as the instant claims, namely devices for the treatment a ventricle of the heart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ovil such that the balloon of the ventricular assist device includes a reinforcing element/stent on the walls of the ventricle as taught by Suresh to provide structural support for the portion of the ventricle the reinforcing element is attached to (e.g. Suresh, ¶ [0122]]).
Regarding Claim 3, Ovil teaches an implantable ventricular assist device, the balloon-like structure (e.g. Fig. 3B, element 7; ¶ [0037]), a tube (e.g. Fig. 1A, element 15; ¶ [0032]) and the power system (e.g. ¶ [0036]), comprising a connector (e.g. Fig. 1A, element 11; ¶ [0034], [0035]; Fluid port and locking nut form a connector) and a retractable three-dimensional balloon-like structure (e.g. balloon-like structure can be retracted from the heart by reversing the implant procedure in ¶ [0038]), and the connector is connected with the tube (e.g. Fig. 1A, element 11; ¶ [0034], [0035]); the tube is used for the connection between the power system and the balloon-like structure (e.g. Fig. 1A, element 4, 15; ¶ [0032], [0034]-[0035]); wherein in the contractile configuration, the power system raise the pressure in the balloon-like structure, so the balloon-like structure expands (e.g. ¶ [0035], [0036]), and then the blood in the ventricle is driven to flow into the artery through the artery valve (e.g.¶ [0042]); wherein in the diastolic configuration, the power system decompresses the balloon-like structure, shrinks the balloon-like structure (e.g. ¶ [0035], [0036]), and then the blood is sucked from the atrium and flow into the ventricle through the atrioventricular valve (e.g. ¶ [0042]).
Ovil does not disclose the following features, however, Suresh teaches includes a fence-surround intraventricular stent (e.g. e.g. Fig. 11-13, element 908; ¶ [0125]); the fence-surround intraventricular stent is a three-dimensional hollow mesh-like structure (e.g. Fig. 2d, element 218; Fig. 11-13, element 908; ¶ [0074], [0125], [0180] - mesh structure of reinforcing element in Figure 2d may be substituted in other embodiments)  with open end (e.g. open end depicted in Fig. 11-13), and forms a closed artificial chamber (e.g. Fig. 11, 12) by a fence-surrounded (e.g. Fig. 11, 12; element 908) and ventricular wall combined (e.g. Fig. 11, 12, element 902); wherein: the balloon-like structure is disposed inside the fence-surround intraventricular stent (e.g. the ventricular-shaped balloon of Ovil can be placed inside the ventricular-shaped “mesh basket” reinforcing structure/stent of Suresh. The combination allows the balloon to change between contractile and diastolic configurations through expansion and deflation as described in Ovil) ; and the blood inside the artificial chamber is driven outside the artificial chamber into the ventricle ( any blood inside the artificial chamber created by the reinforcing element 
Ovil  teaches a device wherein in the diastolic configuration, the power system decompresses the balloon-like structure, shrinks the balloon-like structure (see supra), however Ovil does not disclose a device wherein the shrinking of the balloon releases the space inside the artificial chamber, and the blood in the ventricle flows back into the artificial chamber (Suresh teaches a reinforcing element/stent that forms an artificial chamber that would allow blood to flow through its mesh and into the artificial chamber if a balloon that was expanded inside it was deflated; See Suresh Fig. 11-13, element 908; ¶ [0125]).
Ovil and Suresh are concerned with the same field of endeavor as the instant claims, namely devices for the treatment a ventricle of the heart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ovil such that the balloon of the ventricular assist device includes a reinforcing element/stent on the walls of the ventricle as taught by Suresh to provide structural support for the portion of the ventricle the reinforcing element is attached to (e.g. Suresh, ¶ [0122]]).
Regarding Claim 4, Ovil teaches a ventricular assist device wherein the power system comprises a double chamber extrusion driving system (e.g. ¶ [0035]; the bladder and the balloon are the two chambers), which is mediated by a driving medium comprising at least one of the mediums of liquid and gas (e.g. ¶ [0035]).
Regarding Claim 8, Ovil does not disclose the following features, however, Suresh teaches a ventricular implant wherein the intraventricular stent may include a radially compressible and expandable anchor member (e.g. ¶ [0130]) which can be deployed inside the inner surface of ventricular wall (e.g. Fig. 12; anchor members, element 14,  and the inner surface just below the atriovantricular valve (e.g. Fig. 11, 12 show device implanted in ventricle below the atrioventricular valve) and further keep a right shape of ventricle (¶ [0069]).
Regarding Claim 13, Ovil does not disclose the following features, however, Suresh teaches a ventricular assist device wherein the material for making the intraventricular stent has characteristics as flexible supporting materials with certain elasticity, memory metal and anti-thrombosis (¶ [0071], [0077], [0125], [0165]; non-biocompatible material can be used for anti-thrombosis).
Regarding Claim 15, Ovil teaches a ventricular assist device with a balloon-like structure (e.g. Fig. 3B, element 7; ¶ [0037].
Ovil does not disclose the following features, however, Suresh teaches a ventricular assist device wherein the intraventricular stent is an external compression structure (e.g. Fig. 2d; ¶ [0078], [0180]; reinforcing element in Fig. 2d is made to allow compression along lengthwise axis, element 222; different elements of different embodiments may be substituted for one another so that the open top stents of Fig. 11-13 have wire mesh for a compressive structure) and made by memory metal or other flexible stent materials (¶ [0071], [0077], [0125]), and integrated and compacted with the balloon-like structure before implantation (¶ [0070], [0071]]; certain embodiments of the Suresh device, a single shaping device may include a balloon and a wire frame device) and after being implanted in the ventricle, the intraventricular stent extends and forms a three-dimensional hollow mesh-like supporting structure (¶[ 0071], [0073]) and apply a longitudinal and horizontal force against the inner surface of the ventricle to establish the artificial chamber (e.g. ¶ [0018], [0069], [0071], [0073], [0180]; The device of Suresh will expand .
Ovil and Suresh are concerned with the same field of endeavor as the instant claims, namely devices for the treatment a ventricle of the heart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ovil such that the balloon of the ventricular assist device includes a reinforcing element/stent on the walls of the ventricle as taught by Suresh to provide structural support for the portion of the ventricle the reinforcing element is attached to (e.g. Suresh, ¶ [0122]]).
Regarding Claim 16, Ovil does not disclose the following features, however, Suresh teaches a ventricular assist device wherein the implantable ventricular assist device comprises an implantable compacted pack implantation (¶ [0070], [0071]]; certain embodiments of the Suresh device, a single shaping device may include a balloon, tube and a wire frame device) that can be delivered to the ventricle via the patient's vasculature in a minimally-invasive procedure (e.g. ¶ [0017], [0090], [0168]) and when it is deployed inside the ventricle, the implantable compacted pack is extended and adapted to apply a longitudinal force and horizontal force against the inner surface of the ventricle to establish the artificial chamber (e.g. ¶ [0018], [0069], [0071], [0073], [0180]; The device of Suresh will expand against the ventricular walls if the device is shaped large than the natural ventricle, or portion of that natural ventricle, it is implanted into).
Ovil and Suresh are concerned with the same field of endeavor as the instant claims, namely devices for the treatment a ventricle of the heart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ovil such that the balloon of the ventricular assist .
Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ovil et al. (US 2013/0184515 A1) and Suresh et al. (US 2004/0243170 A1) as applied to claims 1, 3, 4, 13, 15 and 16  above, and further in view of Botterbusch (US 20170290966 A1) .
Regarding claim 5, Ovil teaches a ventricular assist device with a driving system that comprises a driving medium (e.g. [0035]), a driving tube (e.g. Fig. 1A, element 15; ¶ [0032]), which is used for driving the changes of the balloon-like structure between the contractile configuration and diastolic configuration (e.g. [0035]).
Ovil does not disclose the following features, however, Botterbusch teaches a ventricular assist device wherein the power system comprises a magnetic squeeze drive structure (e.g. [0069]), and comprises a driving pad (e.g. [0069], element 76), a driving chamber (e.g. ¶ [0077]; Fig. 12, element 100) and a driving holder (e.g. ¶ [0058], element 27), with at least one of the characteristics numbered 1-8: 4) the magnetic field generator is an electromagnet; (e.g. ¶ [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ovil in view of the above detailed features of Botterbusch because courts have determined that it would be obvious to combine prior art elements according to known methods to yield predictable results. See MPEP 2143; KSR, 550 U.S. at 416, 82 USPQ2d at 1395. In order to reject a claim based on this rationale the following must be shown
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed 
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the instant case:
(1) 	Each the prior art elements has been claimed as discussed supra.
(2)	Each of the elements could have been combined by one of ordinary skill in the art because they are just components of well-known pump configurations. Each of the element performs the same function in combination as they do in their original prior art applications
(3) 	The results of the combination are predictable by one of ordinary skill in the art because they are components of well-known pump configurations and the combination performs the same function as the prior art references accomplish.
		(4)	There are no additional findings.
Regarding Claim 7, Ovil teaches a ventricular assist device with a wherein the activity of the balloon-like structure is self-controlled (e.g. activity of the device is controlled by the device described in Ovil and is therefore considered self-controlled), the driving system includes an electrical energy supply  (e.g. ¶ [0036]); and an driving program including a contractile rhythm, diastolic rhythm, contractile duration and diastolic duration is set up in the controller (e.g. ¶ [0036], [0040]-[0042], [0058]-[0059]); wherein the controller controls the balloon-like structure expanded when the controller generates a signal that there is contractile rhythm and wherein the controller controls the balloon-like structure to shrink when the controller generates a signal that there is diastolic rhythm (e.g. ¶ [0036], [0040]-[0042], [0058]-[0059]).
Ovil does not disclose the following features, however, Botterbusch teaches a ventricular assist device wherein the driving system includes an electrical supply electrically connected to the magnetic field generator (e.g. ¶ [0062], [0068]; wherein the electromagnetic coils are the magnetic field generators); a controller which controls the electric energy supply to turn either on or off the magnetic field generation and controls the change of contractile configuration and diastolic configuration (e.g. ¶ [0068], [0069], [0089]; wherein the Botterbusch device’s neutral position and compressed position can be coordinated with contractile and diastolic configurations).
t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ovil in view of the above detailed features of Botterbusch because courts have determined that it would be obvious to combine prior art elements according to known methods to yield predictable results. See MPEP 2143; KSR, 550 U.S. at 416, 82 USPQ2d at 1395. In order to reject a claim based on this rationale the following must be shown
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;

(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the instant case:
(1) 	Each the prior art elements has been claimed as discussed supra.
(2)	Each of the elements could have been combined by one of ordinary skill in the art because they are just components of well-known pump and pump-controller configurations. Each of the element performs the same function in combination as they do in their original prior art applications
(3) 	The results of the combination are predictable by one of ordinary skill in the art because they are components of well-known pump configurations and the combination performs the same function as the prior art references accomplish.
		(4)	There are no additional findings.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovil et al. (US 2013/0184515 A1) and Suresh et al. (US 2004/0243170 A1) as applied to claims 1, 3, 4, 13, 15 and 16  above, and further in view of Crunkleton et al. (US 2015/0290370 A1) and Osypka (US 2013/0261545 A1).
Regarding Claim 14, Ovil in view of Suresh does not disclose the following features, however, Crunkleton teaches a ventricular assist device wherein the material for making the balloon-like structure has the characteristics as soft materials with strong endurance, elasticity (¶ [0053]).
Ovil and Crunkleton are concerned with the same field of endeavor as the instant claims, namely devices for the treatment a ventricle of the heart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ovil such that the balloon of the ventricular assist device are made of polyurethane as taught by Crunkleton because the material is strong, abrasion resistant and durable (e.g. Crunkleton, ¶ [0053]]).
Ovil in view of Suresh and Crunkleton does not disclose the following features, however, Osypka teaches medical balloon devices with materials with anti-thrombosis (e.g. Abstract).
Ovil and Osypka are concerned with the same field of endeavor as the instant claims, namely balloon-type medical devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ovil such that the balloon is coated in anti-thrombolytic drugs as taught by Osypka in order to prevent thrombosis-related complications caused by the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774